Citation Nr: 0624144	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-31 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of 
veteran's death.

2.  Entitlement to service connection for malnutrition, 
dysentery, beriberi, and malaria for the purpose of accrued 
benefits.

3.  Basic eligibility for nonservice-connected death pension 
benefits. 


WITNESSES AT HEARING ON APPEAL

Appellant, C.C.





ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
(USAFFE) from December 1941 to August 1942 and the Regular 
Philippine Army from October 1945 to March 1946.  He was a 
prisoner of war (POW) of the Japanese government from April 
10, 1942 to August 8, 1942.  He died in November 2001.  The 
claimant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila, the Republic of the Philippines, which 
denied the above claims.  

In January 2004, the appellant was afforded a personal 
hearing before a hearing officer at the RO.  A transcript of 
the hearing is of record.  


FINDINGS OF FACT

1.  The veteran was a POW from April 1942 to August 1942; he 
died in November 2001.  

2.  The veteran's Certificate of Death lists the immediate 
cause of death as cardio-pulmonary arrest, with severe 
metabolic acidosis secondary to cardiac risk factors as the 
antecedent cause of death and hypertension as the underlying 
cause of death.  

3.  At the time of the veteran's death, he was not service 
connected for any disability.

4.  Evidence in the file at the date of the veteran's death 
did not show that he suffered from malnutrition, dysentery, 
beriberi, or malaria.

5.  The veteran served with the Philippine Commonwealth Army 
(USAFFE) from December 1941 to August 1942 and the Regular 
Philippine Army from October 1945 to March 1946.  


CONCLUSIONS OF LAW

1.  A service-connected disability substantially or 
materially contributed to the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107(b) (West 2002); 38 C.F.R. § 3.312 (2005). 

2.  The criteria for service connection for malnutrition, 
dysentery, beriberi, and malaria, for the purpose of accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.1000 (2005).

3.  The appellant is not eligible for a nonservice-connected 
death pension based on the veteran's recognized military 
service.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

At the outset, the duty to notify and assist with regard to 
the issue of service connection for the cause of the 
veteran's death has been met to the extent necessary to 
reopen the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

With respect to the remaining claims, VA has satisfied its 
duty to notify by means of a letter from the RO to the 
appellant in September 2003.  The appellant was told of the 
requirements to successfully establish a claim for death 
pension benefits, advised of her and VA's respective duties, 
and asked to submit information and/or evidence pertaining to 
the claims, which would include that in her possession, to 
the RO.  Although the September 2003 letter did not inform 
the appellant of the information and evidence necessary to 
substantiate the claim for accrued benefits, she was provided 
affirmative notice of these requirements by the hearing 
officer in 



January 2004.  There is also actual knowledge on the part of 
appellant, as the criteria for service connection for the 
claimed disabilities was argued.  Therefore, the purpose of 
the VCAA notice was not frustrated. 

Further, the appellant was not provided adequate VCAA notice 
prior to the initial RO adjudication of her claims.  Any 
defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as all evidence received was 
subsequently considered by the RO in the July 2004 statement 
of the case.  Accordingly, there is no indication that the 
outcome of the case would have been different had the 
appellant received pre-adjudicatory notice.  The appellant 
has been provided a meaningful opportunity to participate 
effectively in the processing of her claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  Here, however, only evidence 
in file at the time of the veteran's death is for 
consideration with respect to the accrued benefits claim.  
See 38 C.F.R. § 3.1000.  A VA medical opinion is not 
necessary with respect to the death pension claim.  See also 
VAOPGCPREC 05-04.  The duty to notify and assist having been 
met by the RO to the extent possible, the Board turns to the 
analysis of the appellant's claims.


II.  Cause of death

Dependency and indemnity compensation is payable to a 
surviving spouse of a veteran who died from a service-
connected disability.  38 U.S.C.A. § 1310.  A disability 
which caused the veteran's death is service connected if it 
resulted from injury or disease incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

If a veteran is a former prisoner of war, certain diseases, 
including atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure, arrhythmia), shall be service 
connected if manifest to a compensable degree at any time 
after discharge or release from active service even though 
there is no record of such disease during service.  38 C.F.R. 
§§ 3.307, 3.309(c).  It is significant to note that the list 
of diseases under 38 C.F.R. § 3.309(c) was expanded, 
effective October 7, 2004, to include atherosclerotic heart 
disease or hypertensive vascular disease and their 
complications.  See 69 Fed. Reg. 60083-60090 (2004).

The veteran was a prisoner of war from April 1942 to August 
1942.  He died in November 2001.  The death certificate shows 
that the veteran's immediate cause of death was cardio-
pulmonary arrest, antecedent cause was severe metabolic 
acidosis secondary to cardiac risk factors, and underlying 
cause was hypertension.  

In June 2004, the RO granted service connection for coronary 
artery disease on a presumptive basis with an evaluation of 
10 percent, for the purpose of accrued benefits.  As noted 
above, hypertensive vascular disease is also one of the 
presumptive disabilities for former POWs under 38 C.F.R. § 
3.309(c).  Therefore, because the veteran's death certificate 
stated that the antecedent cause of death was severe 
metabolic acidosis secondary to cardiac risk factors with an 
underlying cause of hypertension, service connection for the 
veteran's cause of death is warranted.  


III.   Accrued benefits

At the time of the veteran's death, he was not service 
connected for any disability.  In a June 2000 statement, he 
asserted that he contracted beriberi, severe dysentery and 
malaria while in service and subsequently suffered from 
malnutrition.  This claim was pending at the time of the 
veteran's death.  The appellant submitted a claim for accrued 
benefits in May 2002, within one year of the date of the 
veteran's death.

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years."  See 38 
C.F.R. § 3.1000(a).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

If a veteran is a former prisoner of war was interned or 
detained for at least 30 days, certain diseases, including 
beriberi, chronic dysentery, and malnutrition, shall be 
service connected if manifest to a compensable degree at any 
time after discharge or release from active service even 
though there is no record of such disease during service.  38 
C.F.R. §§ 3.307, 3.309(c).  

Service connection for certain tropical diseases, such as 
malaria, may be established based on a legal "presumption" 
by showing that the disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for malnutrition, dysentery, 
beriberi, and malaria for accrued purposes.  The evidence of 
record at the time of the veteran's death does not show that 
he had any of these conditions during his lifetime.  In his 
Affidavit for Philippine Army Personnel dated in February 
1946, the veteran reported that he was treated for malaria 
and dysentery from May to July 1942.  However, he underwent a 
physical examination in February 1946, which reported his 
physical condition as normal, with no complaints or findings 
of malnutrition, dysentery, beriberi, or malaria.  Post-
service medical records (i.e., from Philippine Heart Center, 
Dagupan Doctors-Villafor Memorial Hospital, and Siapno Heart 
Clinic) are likewise silent for any of the claimed 
conditions.  




Therefore, without competent evidence of a current diagnosis 
of malnutrition, dysentery, beriberi, or malaria, during the 
veteran's lifetime, service connection cannot be granted for 
such disability on any basis.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

While the veteran asserted that he had malnutrition, 
dysentery, beriberi, and malaria, he was not competent to 
make that assertion, as that requires a medical opinion.  See 
Espiritu, 2 Vet. App. at 494.  Accordingly, for the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
malnutrition, dysentery, beriberi, and malaria, for accrued 
purposes, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.


IV.  Death pension

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  Service 
in the Philippine Scouts and in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service 
for certain VA purposes as authorized by 38 U.S.C.A. § 107 
and 38 C.F.R. § 3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active 



military, naval, or air service for the purposes of awarding 
nonservice-connected death pension benefits.  38 U.S.C.A. § 
107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In the present case, the U.S. Army confirmed in October 1985 
that the veteran had active military service for VA purposes 
from December 1941 to August 1942 and from October 1945 to 
March 1946.  The service department's determination that the 
veteran had recognized service is binding on VA.  38 C.F.R. § 
3.203; see Duro, 2 Vet. App. at 532.

As noted above, the provisions of 38 U.S.C.A. § 107(a) render 
the survivors of those who served as members of the organized 
military forces of the Government of the Commonwealth of the 
Philippines prior to July 1, 1946, such as the appellant's 
deceased husband, ineligible for nonservice-connected death 
pension benefits.  Therefore, the appellant's claim for 
entitlement to VA death pension benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of 



entitlement under the law).


ORDER

Service connection for cause of the veteran's death is 
granted.

Entitlement to service connection for malnutrition, 
dysentery, beriberi, and malaria for the purpose of accrued 
benefits, is denied.

Entitlement to a nonservice-connected death pension is 
denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


